Citation Nr: 1703471	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO. 09-44 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected bilateral plantar fasciitis.

2. Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to February 1985, and from August 1990 to May 1991. She had additional periods of active duty for training (ACDUTRA) in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

A petition to reopen a claim for service connection for depression and the issue of entitlement to service connection for a vision disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1. The Veteran has a current diagnosis of degenerative joint disease of the back. 

2. The Veteran has a current diagnosis of degenerative joint disease of both legs. 


3. The Veteran's lower back and bilateral leg disabilities are not etiologically related to her military service, to include as secondary to her service-connected plantar fasciitis 


CONCLUSIONS OF LAW

1. The criteria for secondary service connection for a bilateral leg disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2016).

2. The criteria for secondary service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a May 2016 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. During her March 2012 hearing, the Veteran was afforded a period of 60 days within which to submit additional evidence. The Veteran was also afforded an additional period within which to submit evidence pursuant to the Board's remand in February 2016. However, the Veteran has not submitted any further information. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The August 2013 and May 2014 VA examiner performed in-person examination and reviewed the Veteran's file. In the accompanying reports, the VA examiner provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claim. 

In February 2016, the case was remanded to the RO in order to provide the Veteran with VCAA notice regarding the substantiation of a claim for service connection for a bilateral leg disorder and low back disorder as secondary to service-connected bilateral plantar fasciitis. The Veteran was provided with such notice in May 2016, and given a reasonable period of time within which to specify or submit additional evidence in support of the claim. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 


Service Connection

The Veteran contends that her bilateral leg disorder and lower back disorder are due to her service-connected plantar fasciitis. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran demonstrates a current disability. The Veteran was diagnosed with degenerative joint disease in December 2007. This diagnosis was confirmed by the August 2013 VA examiner after an in-person examination. The Veteran was diagnosed with left lower extremity sciatica in September 2002. The Veteran's treatment records note occasional leg pain in October 2008. The May 2014 VA examiner noted the Veteran has degenerative joint disease in the back and bilateral knees.

The August 2013 and May 2014 VA examiners determined that the Veteran's low back and bilateral leg disabilities are not etiologically related to her service-connected plantar fasciitis. The August 2013 VA examiner noted that the Veteran's first complaint of back pain occurred in 2000. The May 2014 VA examiner determined that the Veteran's x-rays were normal and there were no gait abnormalities. The VA examiner opined that to secondarily affect the knees and the low back, there would have be some alteration in the biomechanics, particularly gait abnormalities. The May 2014 VA examiner further opined that the extent of the degenerative joint disease in the back and knees was consistent with the Veteran's age. The August 2013 and May 2014 VA examiners concluded that, as a result, it was less likely than not that the Veteran's low back and knee disabilities were related to her service connected plantar fasciitis. 

The August 2013 and May 2014 VA examiners provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiners are considered competent and probative evidence. The August 2013 VA examiner provided the Veteran with an in-person examination, both examiners reviewed the claims file and provided medical opinions supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a direct nexus between the Veteran's military service and her current low back and bilateral knee disabilities. The Veteran's March 1991 separation examination noted no recurrent back pain, no bone or joint deformity, and no "trick" or locked knee. The Veteran's first complaint of back pain in 2000,  nearly 10 years after separation from service. According to the Veteran's treatment records, her first complaint of leg pain after separation from service occurred in October 2008, more than 15 years after separation from service.





The Veteran contends that she was informed by a physician that her current knee and back issues were a result of her plantar fasciitis. However, the record does not contain any competent medical evidence to support this assertion, and the Veteran has provided no further information after being advised. Although the Veteran is competent to report medical diagnoses a doctor has told her, she is not competent to establish a nexus through her own lay assertions. In September 1984, the Veteran was treated in service for bilateral leg pain and diagnosed with overuse syndrome. This is the only recorded instance of treatment for the Veteran's legs in service. The Veteran contends that this injury also contributed to her current bilateral knee disability. However, the Veteran is not competent to offer an opinion as to the etiology of a low back or bilateral knee disability due to the medical complexity of the matter involved. Orthopedic disabilities require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between her current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377. 

The evidence does not show clinical documentation establishing a nexus between the Veteran's service, plantar fasciitis, and her current low back and bilateral knee disabilities. Consequently, the Veteran's statements that attempt to relate her low back and bilateral knee disabilities to active service are of no probative value.

Accordingly, service connection for low back and bilateral knee disabilities is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

(ORDER ON NEXT PAGE)





ORDER

Service connection for a low back disability, to include as secondary to service-connected plantar fasciitis is denied.

Service connection for a bilateral knee disability, to include as secondary to service-connected plantar fasciitis is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


